Banke, Judge.
The appellee brought this suit to collect from the appellant an indebtedness of approximately $13,000. According to the complaint, this indebtedness arose in December of 1976, when the appellee made a $13,000 payment on the appellant’s behalf to prevent foreclosure of a security interest on a tract of land which the two owned as tenants in common. The appellee filed an affidavit supporting these allegations and moved for summary judgment. The appellant has filed nothing in the case other than an answer containing a general denial.
Subsequent to filing his motion for summary judgment, the appellee filed an amendment to his complaint in which he alleged that he made another *794$13,000 payment on behalf of the appellant in December of 1977 in order to prevent a foreclosure that year. However, no affidavit was filed to support this allegation.
Argued September 11, 1978
Decided October 16, 1978
Rehearing denied October 30, 1978.
Fredericks, Jones & Wilbur, Carl Fredericks, for appellant.
Jones, Bird & Howell, Robert Walling, for appellee.
The trial court awarded the appellee summary judgment in the approximate amount of $23,500, which, with some deductions for rental income and some additions for interest, represents the total amount claimed in both the original complaint and in the amendment. This appeal followed. Held:
While the allegations in the original complaint were fully supported by affidavit, there is absolutely no verification of the claim contained in the amendment. Therefore, the trial court erred in entering summary judgment for the entire claim. See generally Code Ann. § 81A-156.

Judgment reversed.


Deen, P. J., and Smith, J., concur.